DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 21-40 are pending in the application.  Claims 1-20 have been canceled.  Claims 37-40 are new.  Claim 21 has been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The Applicant has requested that the double patenting rejections from the previous Office Action be held in abeyance.  The Examiner is maintaining the double patenting rejections from the previous Office Action.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. US 10,258,321 B2 in view of Sengun et al. (US 2012/0130424 A1) (“Sengun”). 
Regarding claims 21 and 36, US 10,258,321 B2 discloses a surgical repair method, comprising: selecting a surgical repair construct comprising: a collapsible snare defined by a first filament limb and a second filament limb (Column 10, lines 49-51); and a coaxial region formed by the second filament limb being disposed within a volume of the first filament limb (Column 10, lines 52-54); inserting a suture anchor into a body of a patient (Column 10, lines 55-56); passing the terminal end of the first filament limb through a portion of the detached soft tissue and around an engagement feature of the anchor such that the snare extends from one side of the anchor and the terminal end of the first filament limb extends from another side of the anchor (Column 10, lines 57-62); coupling the surgical repair construct to the suture anchor (Column 10, lines 57-62 and Column 11, lines 3-7); passing the terminal end of the first filament limb through an opening of the snare (Column 10, lines 63-64); collapsing the snare to engage the soft tissue (Column 10, line 65); removing the second filament limb from the volume off the first filament limb to disassemble the coaxial region (Column 11, lines 1-2); and then securing a portion of the first and second filament limbs to one another to secure each of the snare and the detached soft tissue with respect to the body of the patient (Column 11, lines 3-7).  However, US 10,258,321 B2 fails to disclose that the collapsible snare is located on one side of the coaxial region and a terminal end of the first filament limb being disposed on an other side of the coaxial region.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify US 10,258,321 B2 such that the collapsible snare is located on one side of the coaxial region and a terminal end of the first filament limb is disposed on an other side of the coaxial region, as taught by Sengun.  This modification would provide an orientation that allows the terminal end of the first filament limb to first be passed through the detached soft tissue and then through the opening of the snare .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25-27, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sengun et al. (US 2012/0130424 A1) (“Sengun”) in view of Burkhart et al. (US 2006/0259076 A1) (“Burkhart”).
Regarding claim 21, Sengun discloses (Figures 41-46) a surgical repair method, comprising: selecting a surgical repair construct comprising: a collapsible snare (544) defined by a first filament limb (545) and a second filament limb (546; of filament 542); and a coaxial region (560) formed by the second filament limb being disposed within a volume of the first filament limb (Figure 42D), the collapsible snare being located on one side of the coaxial region (560) and a terminal end of the first filament limb being disposed on an other side of the coaxial region (Figure 41); inserting a suture anchor (548) into a body of a patient (Figure 43); passing the terminal end of the first filament limb through a portion of the detached soft tissue (T) and around an engagement feature (550) of the anchor such that the snare extends from one side of the anchor and the terminal end of the first filament limb extends from another side of the anchor 
In the same field of endeavor, Burkhart teaches (Figures 1-14) a surgical repair construct and methods.  Burkhart teaches that the surgical repair construct comprises a filament (2) with first filament limb (8), a second filament limb (6), and a coaxial region (10) formed by the second filament limb being disposed within a volume of the first filament limb.  Burkhart teaches (Figures 1-4) that the surgical repair construct is constructed prior to it being selected for a number of tissue approximation procedures (Figures 6-14).  Burkhart teaches that the surgical repair construct can be passed through a portion of detached soft tissue in surgical procedures (Figure 12).  Burkhart further teaches that the surgical repair construct can be coupled to engagement features of various types of anchors to approximate tissue to bone during the disclosed repair procedures (Figures 6-14).  Burkhart teaches that forming the surgical repair construct independently of the anchor allows the surgical construct to be used 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Sengun such that the surgical repair construct is fully constructed prior to the steps of the procedure.  Sengun discloses “one technique” for forming a repair construct where a filament is coupled to an anchor during construction of the repair construct (Sengun, paragraph 0103 and Figures 42A-42D).  Burkhart teaches an alternate technique where the surgical repair construct is completely constructed prior to its selection for a repair method.  This modification would provide the operator with the advantage of being able to select various interchangeable anchors to couple to the construct to complete the repair method (Burkhart, paragraphs 0052 and 0054). 
Regarding claim 22, Sengun in view of Burkhart teaches (Sengun, Figures 42A-42D) that the first limb and the second limb are formed by folding an elongate filament (542).
Regarding claim 23, Sengun in view of Burkhart teaches (Sengun, Figures 45 and 46) adjusting a size of the opening of the collapsible snare (544) by moving a knot towards and away from the coaxial region.
Regarding claim 25, Sengun in view of Burkhart teaches (Sengun, Figures 42A-42D; Burkhart, Figures 1-4) that the surgical repair construct is coupled to the suture anchor prior to insertion of the anchor into the body of the patient (Burkhart, Figures 1-4; Sengun, paragraph 0103).



    PNG
    media_image1.png
    387
    485
    media_image1.png
    Greyscale

Regarding claim 27, Sengun in view of Burkhart teaches (Sengun, Figures 41 and 43-46) coupling the surgical repair construct to the suture anchor (548) further comprises passing the surgical repair construct through a lumen of the anchor to form a loop around a filament engagement feature (550) disposed within the lumen, the loop being formed distal to a distal end of the suture anchor.
.

Claim 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sengun et al. (US 2012/0130424 A1) (“Sengun”) in view of Burkhart et al. (US 2006/0259076 A1) (“Burkhart”) as applied to claim 21 above, and further in view of Kaiser et al. (US 2008/0255613 A1) (“Kaiser”).
Regarding claim 24, Sengun in view of Burkhart teaches the invention substantially as claimed.   However, the combined teaching fails to teach exerting a force onto the terminal end of the first filament limb to collapse the first filament limb around the second filament limb to hold the limbs together.
In the same field of endeavor, Kaiser teaches (Figures 1-3A) a surgical repair construct comprising a collapsible loop (12) defined by a first filament limb (portion of suture 18 extending between 20 and 21 in Figure 2) being disposed within a volume (14) of the first filament limb (portion of suture extending between 22 and 24 in Figure 2), the collapsible loop (12) located on one side of the coaxial region (14) and a terminal end (at 28) of the first limb being disposed on an other side of the coaxial region (Figure 3A).  Kaiser teaches exerting a force onto the terminal end of the first filament limb to collapse the first filament limb around the second filament limb to hold the limbs together (paragraph 0029).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method taught by Sengun in view of Burkhart to .

Claims 28-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sengun et al. (US 2012/0130424 A1) (“Sengun”) in view of Burkhart et al. (US 2006/0259076 A1) (“Burkhart”) as applied to claim 21 above, and further in view of Donahue (US 2014/0039551 A1).
Regarding claims 28-32, Sengun in view of Burkhart teaches the invention substantially as claimed.  However, the combined teaching fails to teach passing the first terminal end through the detached soft tissue at a first location prior to passage through the suture anchor and at a second location after passing out from the suture anchor.  Sengun in view of Burkhart only teaches that the terminal end passes through the detached soft tissue once.  The combined teaching fails to teach coupling a shuttle suture to the anchor such that the shuttle suture is slidably engaged with the anchor and is located such that a free end of the shuttle suture extends from one side of the anchor and a coupling end of the shuttle suture is disposed on an other side of the anchor, the receiving end of the shuttle suture having a fixed loop formed thereon; coupling the terminal end of the first filament limb to the shuttle suture; and applying a force to the free end of the suture shuttle filament to move the receiving end of the suture shuttle 
In the same field of endeavor, Donahue teaches (Figures 1-6) a method of passing a suture construct (32) through soft tissue (40) and an anchor (10b), comprising passing the first terminal end (36) through the detached soft tissue at a first location (bursal side of tendon, paragraph 0035) prior to passage through the suture anchor (lumen 11 and eyelet 12) and at a second location after passing out from the suture anchor.  Donahue teaches (Figure 4) coupling a shuttle suture (14) to the anchor such that the shuttle suture is slidably engaged with the anchor and is located such that a free end (18) of the shuttle suture extends from one side of the anchor and a coupling end (16) of the shuttle suture is disposed on an other side of the anchor, the receiving end of the shuttle suture having a fixed loop (20) formed thereon; coupling the terminal end (36) of the first filament limb to the shuttle suture; and applying a force to the free end of the suture shuttle filament to move the receiving end of the suture shuttle filament (paragraph 0035), and thus the terminal end of the first filament limb, toward 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical repair method taught by Sengun in view of Burkhart to pass the first terminal end through the detached soft tissue at a first location prior to passage through the suture anchor and at a second location after passing out from the suture anchor, coupling a shuttle suture to the anchor such that the shuttle suture is slidably engaged with the anchor and is located such that a free end of the shuttle suture extends from one side of the anchor and a coupling end of the shuttle suture is disposed on an other side of the anchor, the receiving end of the shuttle suture having a fixed loop formed thereon, coupling the terminal end of the first filament limb to the shuttle suture, applying a force to the free end of the suture shuttle filament to move the receiving end of the suture shuttle filament, and thus the terminal end of the first filament limb, toward and then around the engagement feature of the anchor such that 
Regarding claim 33, Sengun in view of Burkhart and Donahue teaches (Sengun, Figures 43-46) applying a force to the terminal end of the first filament limb to continue translating the surgical repair construct through the bone anchor (548) until the snare assembly (544) is disposed on one side of the anchor and the coaxial region (560) is disposed on the other side of the anchor.
Regarding claim 34, Sengun in view of Burkhart and Donahue teaches (Donahue, Figures 1-6) that the shuttle suture (14) is coupled to the suture anchor prior to insertion of the anchor into the body of the patient (Donahue, paragraph 0020).

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons for indicating allowable subject matter were included in the previous Office Action.
Claims 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The Kaiser reference cited above teaches a surgical repair construct as claimed in claim 37.  Kaiser discloses (Figures 1-3A) a surgical repair construct (10) comprising a collapsible snare (12) defined by a first filament limb (portion between 22 and 24 in Figure 2) and a second filament limb (portion between 20 and 24 in Figure 2); and a coaxial region (14) formed by the second filament limb being disposed within a volume of the first filament limb, the coaxial region being located between the collapsible snare (12) and a terminal end (at 28) of the first filament limb that extends beyond the coaxial region.  Kaiser discloses (Figures 4, 5, 8A-9D) a suture anchor (100) is inserted into a body of a patient and the surgical repair construct is coupled to the suture anchor via an engagement feature of the anchor (Figures 4 and 5).  However, Kaiser fails to disclose that a terminal end of the first filament limb is passed through a portion of a detached soft tissue.  Kaiser fails to disclose passing the terminal limb of the first filament limb through an opening of the snare.  Kaiser further fails to disclose securing the first and second filament limbs to one another to secure each of the snare and the detached soft tissue with respect to the body of the patient.  It would not be obvious to modify the method 
Claims 38-40 are dependent on claim 37, thus are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771